DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Most of the indefiniteness rejections have been overcome.  However, part of the indefiniteness rejected in claim 45 remains and claims 45 and 46 are still rejected for indefiniteness.  
Applicant's arguments filed on 11/12/2020 have been fully considered but they are not persuasive.  Therefore, the rejections are repeated and this Office Action is made final.
In particular, Applicant argues that “Kadomichi does not disclose a support member that is fixed relative to the base, nor does Kadomichi disclose an armrest assembly that is coupled to a portion of a support member at a location that is centrally located across a width of the seating arrangement.”  However, Kadomichi shows the armrest support 2 connected to an element identified as the support member in the previous Office Action and in this Office Action.  That support member is shown connected to the lower shell and to the base that is subjacent to the lower shell in Figure 1.  The support member is fixed relative to the base albeit when the lower shell is stationary and albeit via the lower shell if not directly.  Furthermore, Figure 1 of Kadomichi shows the armrest assembly coupled to a portion of the support member at a .  
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 45, lines 19-20, "a portion of the support member is fixed for movement with respect to the base" is confusing since the term "fixed" and the phrase "for movement" contradict each other--furthermore, the support member appears to be fixed relative to the base and not movable with respect to the base; and
Claim 46 is indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 15-21, and 32-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (US 2009/0102268) in view of Kadomichi (JP02000270965).
Schmitz shows a base 3, upper and lower shells 6a and 6b in Figures 1-16, with pairs of laterally and fore-aft spaced links that provide the pair of front links and the rear link defining a pass through.  However, Schmitz lacks the specifics of an armrest assembly supported in the pass through located under the seating area and having a 
On the other hand, Kadomichi shows an armrest assembly 1 comprising elements 2, 3, and 4 supported by a support member fixed to and supported by a lower shell, as shown by structure located centrally and spanning across a width of the seating arrangement, as shown in Figure 1 of Kadomichi.  
It would have been obvious to provide the armrest assembly taught by Kadomichi on the seat of Schmitz to be mounted in a location below a seating area of element 6a of Schmitz and supported on the lower shell 6b in the pass through of Schmitz, as taught in Figure 1 of Kadomichi, because doing so would provide the benefit of a sturdy connection and the benefits of armrests having a constant position for the arms of the armrest assembly.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.     A seating arrangement, comprising:
a base (3, shown in Figures 1a-16 of Schmitz);
a lower shell (6b) including a substantially horizontal first portion coupled to the base, a curved transition portion and a backrest portion, the lower shell further including an upper surface (as shown in Figures 1-16 of Schmitz);

a rear link extending upwardly from a rearward portion of the first portion of the lower shell and forwardly of the transition region of the lower shell (rear instances of two pivotally connected links 12, 13, and 27shown in Figures 1a-16); 
an upper shell (6a) comprising a seating portion coupled to the pair of front links and to the rear link (as shown in Figures 1a-16), a curved transition portion spaced apart from the curved transition portion of the lower shell (as shown in Figures 1a-16), and a backrest portion connected to the backrest portion of the lower shell (as shown in Figures 1a-16), where an open lateral pass through is defined between the first portion and the seating portion (as shown by the space opening out between the upper shell 6a and the lower shell 6b of Schmitz); and


    PNG
    media_image1.png
    750
    576
    media_image1.png
    Greyscale

a support member positioned at least partially within the pass through area above the upper surface of the lower shell (support member taught by Kadomichi, as labeled in the illustrated copy of Figure 1 of Kadomichi above, applied above the post of the base 3 of Schmitz between the upper and lower shells 6a and 6b and between the first and second pairs of links shown in Figures 1a-16 of Schmitz), wherein the support member is configured to support an armrest assembly (the support member labeled in the copy of Figure 1 of Kadomichi above, and combined with Schmitz, supports the armrest assembly as shown in Figure 1 of Kadomichi), and wherein the support member is supported by the lower shell (as shown in Figure 1 of Kadomichi), and wherein the support member is fixed relative to the base (the support member provided by Kadomichi is fixed relative to the base).

2.     The seating arrangement of claim 1, wherein the support member is further configured to support a tilt limiter (the support member defined as also including opposing surfaces of 6a and 6b, tilt limiters comprising elements 16-18 in Figure 6, and 

3.     The seating arrangement of claim 1, further comprising:
an armrest assembly supported by the support member (the armrest assembly shown in Figures 1-2 of Kadomichi applied in the combination with Schmitz).

4.     The seating arrangement of claim 3, wherein the armrest assembly is located completely in front of the backrest portion of the upper shell (as taught in Figure 1 of Kadomichi and applied to Schmitz locates the armrest assembly completely in front of the backrest portion of the upper shell).

5.     The seating arrangement of claim 2, wherein the lower shell and the upper shell are configured such that the support member is at least partially visible from an exterior of the seating arrangement (as shown in Figures 1 of Kadomichi applied between the upper and lower shells 6a and 6b of Schmitz).

6.     The seating arrangement of claim 1, wherein the lower shell, the pair of front links, the rear link and the seating portion of the upper shell cooperate to define the pass through therebetween (as shown in Figures 1a-16 of Schmitz).

7.     The seating arrangement of claim 1, wherein the lower shell and the upper shell are configured such that the front links are visible from an exterior of the seating arrangement (as shown in Figures 1a-16 of Schmitz).

8.     The seating arrangement of claim 2, wherein the lower shell and the upper shell are configured such that the rear link is visible from an exterior of the seating arrangement (as shown in Figures 1a-16 of Schmitz).

9.     The seating arrangement of claim 1, wherein the lower shell includes the pair of front links (as shown in Figures 1a-16 of Schmitz, where the front links defined in the rejection of claim 1, above, can be grouped with the lower shell).

10.     The seating arrangement of claim 9, wherein the lower shell includes the rear link (as shown in Figures 1a-16 of Schmitz, where the rear link defined in the rejection of claim 1, above, can be grouped with the lower shell).

11.     The seating arrangement of claim 1, wherein the seating arrangement comprises an office chair assembly (as shown in Figures 1a-16 of Schmitz, where the chair is supported on a pedestal like an office chair and otherwise is capable of functioning as an office chair such that the chair shown and described is considered to 

12. (Previously Amended) A seating arrangement, comprising:
a base (3, shown in Figures 1a-16 of Schmitz);
a lower shell (6b) including a substantially horizontal first portion coupled to the base (as shown in Figures 1a-16 of Schmitz);
a front link extending upwardly from a forward portion of the first portion (front instances of two pivotally connected links 9, 10, and 27 shown in Figures 1-16a of Schmitz);
a rear link extending upwardly from a rearward portion of the first portion (rear instances of two pivotally connected links 12, 13, and 27 shown in Figures 1a-16 of Schmitz); 
an upper shell (6a of Schmitz) comprising a seating portion coupled to the front and rear links (as shown in Figures 1a-16 of Schmitz) and that cooperates with the first portion of the lower shell to define an open lateral pass through therebetween (as shown by the space opening out between the upper shell 6a and the lower shell 6b of Schmitz), and a backrest portion extending upwardly from the first portion (as shown in Figures 1a-16 of Schmitz);
a support member positioned at least partially within the pass through (support member taught by Kadomichi, as labeled in the illustrated copy of Figure 1 of Kadomichi above, applied above the post of the base 3 of Schmitz between the upper and lower 
an armrest assembly (the armrest assembly shown in Figures 1-2 of Kadomichi applied in the combination with Schmitz) supported by the support member within the pass through (the armrest assembly shown in Figures 1-2 of Kadomichi applied in the combination with Schmitz), wherein the armrest assembly is coupled to the portion of the support member at a location that is centrally located across the width of the seating arrangement (as shown by structure located centrally and spanning across a width of the seating arrangement, as shown in Figure 1 of Kadomichi, and in accordance with the statement of obviousness, above).

13.     The seating arrangement of claim 12, further comprising:
a tilt limiter supported by the support member (the support member defined as also including opposing surfaces of 6a and 6b, tilt limiters comprising elements 16-18 in Figure 6, and the other instances of elements 12, 27 in Figures 8-12 and 15-16), wherein the tilt limiter is configured to limit movement of the backrest portion between upright and reclined positions (the tilt limiters identified function to limit the movement of the backrest portion, at least together with other elements).



16.     The seating arrangement of claim 12, wherein the lower shell, the front link, the rear link and the seating portion of the upper shell cooperate to define the pass through (as shown in Figures 1a-16 of Schmitz).

17.     The seating arrangement of claim 12, wherein the lower shell and the upper shell are configured such that the front link is visible from an exterior of the seating arrangement (as shown in Figures 1a-16 of Schmitz).

18.     The seating arrangement of claim 17, wherein the lower shell and the upper shell are configured such that the rear link is visible from an exterior of the seating arrangement (as shown in Figures 1a-16 of Schmitz).

19.     The seating arrangement of claim 12, wherein the lower shell includes the front link (as shown in Figures 1a-16 of Schmitz, where the front links defined in the rejection of claim 1, above, can be grouped with the lower shell).



21.     The seating arrangement of claim 12, wherein the seating arrangement comprises an office chair assembly (as shown in Figures 1a-16 of Schmitz, where the chair is supported on a pedestal like an office chair and otherwise is capable of functioning as an office chair such that the chair shown and described is considered to provide an office chair assembly, and where Kadomichi also shows an office chair, which would have been an obvious function to apply to the combination chair).

32.     A seating arrangement, comprising:
a base (3, shown in Figures 1a-16 of Schmitz);
a lower shell (6b of Schmitz) comprising a first portion coupled to the base and including a substantially horizontal portion, the lower shell further including an upper surface (as shown in Figures 1a-16 of Schmitz);
a front link extending upwardly from a forward portion of the first portion (front instances of two pivotally connected links 9, 10, and 27 shown in Figures 1a-16); 
a rear link extending upwardly from a rearward portion of the first portion (rear instances of two pivotally connected links 12, 13, and 27 shown in Figures 1a-16 of Schmitz); 

a support member positioned at least partially within the pass through above the upper surface of the lower shell (support member taught by Kadomichi, as labeled in the illustrated copy of Figure 1 of Kadomichi above, applied above the post of the base 3 of Schmitz between the upper and lower shells 6a and 6b and between the first and second pairs of links shown in Figures 1a-16 of Schmitz), wherein the support member is a single member (the support member labeled in the copy of Figure 1 of Kadomichi above, and combined with Schmitz, supports the armrest assembly as shown in Figure 1 of Kadomichi, where the support member appears to be one piece or a single member, or it would have been obvious to make the support member a single member); and 
an armrest assembly supported by the support member (the support member defined above supports the armrest assembly comprising elements 2, 3, and 4, as shown in Figures 1 and 2 of Kadomichi and applied in the combination with Schmitz), wherein the armrest assembly is connected to the support member at a location centrally located across a width of the seating arrangement (as shown by structure located centrally and spanning across a width of the seating arrangement, as shown in Figure 1 of Kadomichi, and in accordance with the statement of obviousness, above), and wherein the support 

33.     The seating arrangement of claim 32, wherein the lower shell and the upper shell are configured such that the support member is at least partially visible from an exterior of the seating arrangement (as shown in Figures 1 of Kadomichi applied between the upper and lower shells 6a and 6b of Schmitz).

34.      The seating arrangement of claim 32, wherein the lower shell, the front link, the rear link and the seating portion of the upper shell cooperate to define the pass through (as shown in Figures 1a-16 of Schmitz).

35.     The seating arrangement of claim 32, wherein the lower shell and the upper shell are configured such that the front link is visible from an exterior of the seating arrangement (as shown in Figures 1a-16 of Schmitz).

36.     The seating arrangement of claim 32, wherein the lower shell and the upper shell are configured such that the rear links are visible from an exterior of the seating arrangement (as shown in Figures 1a-16 of Schmitz).



38 (New)  The seating arrangement of claim 37, wherein the lower shell includes the rear link (as shown in Figures 1a-16 of Schmitz, where the rear link defined in the rejection of claim 1, above, can be grouped with the lower shell).

39.     The seating arrangement of claim 32, wherein the seating arrangement comprises an office chair assembly (as shown in Figures 1a-16 of Schmitz, where the chair is supported on a pedestal like an office chair and otherwise is capable of functioning as an office chair such that the chair shown and described is considered to provide an office chair assembly, and where Kadomichi also shows an office chair, which would have been an obvious function to apply to the combination chair).

40.     The seating arrangement of claim 32, wherein the support member is positioned below the seating portion and the arms extend laterally outward from the seating portion (the support member comprises all of the surfaces of upper and lower shells 6a and 6b, including the surfaces below the seating portion, the support member also includes surfaces of the upper and lower shells 6a and 6b that face each other in the backrest area where the armrest assembly is supported, the arms of the armrest assembly 

41.     The seating arrangement of claim 1, wherein the arm assembly includes a first arm extending through a first side of the pass through, and a second arm extending through a second side of the pass through, the second side being opposite the first side (first and second arms comprising left and right arms extending from a pass through taught in Figures 28 and 36 of Schmitz and the armrest assembly of Kadomichi applied on the lower shell such that the location and structure of the armrest assemblies is taught by Kadomichi, where Schmitz teaches arms extending from opposite sides of the seating arrangement, applied to the embodiment of Figures 1a-16 of Schmitz).

42. The seating arrangement of claim 12, wherein the armrest assembly extends from a positon below the seating portion and exits the pass through on opposite sides of the seating arrangement (first and second arms comprising left and right arms extending from a pass through taught in Figures 28 and 36 of Schmitz and the armrest assembly of Kadomichi applied on the lower shell such that the location and structure of the armrest assemblies is taught by Kadomichi, where Schmitz teaches arms extending from opposite sides of the seating arrangement, applied to the embodiment of Figures 1a-16 of Schmitz).



44.    (New) The seating arrangement of claim 32, wherein the support member is an integral member (where the support member labeled in the illustrated copy of Figure 1 of Kadomichi is applied in the combination with Schmitz, the support member as defined in the rejection of claim 32 is integrated or integral with the rest of the seating arrangement of the combination).

45.    (New) A seating arrangement, comprising: 
a base(3, shown in Figures 1a-16 of Schmitz);
a lower shell (6b of Schmitz) including a first portion coupled to the base and comprising a substantially horizontal portion, a curved transition portion and a backrest portion, the lower shell including an upper surface (as shown in Figures 1a-16 of Schmitz);
a pair of laterally spaced front links extending upwardly from a forward portion of the first portion (front instances of two pivotally connected links 9, 10, and 27 shown in Figures 1a-16 of Schmitz);

an upper shell (6a of Schmitz) comprising a seating portion coupled to the pair of front links and to the rear link (as shown in Figures 1a-16 of Schmitz), a curved transition portion spaced apart from the curved transition portion of the lower shell (as shown in Figures 1a-16 of Schmitz), and a backrest portion connected to the backrest portion of the lower shell (as shown in Figures 1a-16 of Schmitz), where an open lateral pass through is defined between the first portion and the seating portion (as shown by the space opening out between the upper shell 6a and the lower shell 6b of Schmitz), wherein the lower shell and the upper shell each include lateral outermost edges, and wherein at least one of the lower shell and the upper shell is substantially uninterrupted between the lateral outermost edges thereof (as shown by the space opening out between the upper shell 6a and the lower shell 6b of Schmitz); and
a support member positioned at least partially within the pass through area above the upper surface of the lower shell (support member taught by Kadomichi, as labeled in the illustrated copy of Figure 1 of Kadomichi above, applied above the post of the base 3 of Schmitz between the upper and lower shells 6a and 6b and between the first and second pairs of links shown in Figures 1a-16 of Schmitz), such that an upper surface of the support member is spaced away from the upper surface of the lower shell (as shown in Figures 1a-16 of Schmitz), wherein a portion of the support member is fixed for movement with respect to the base (as best understood in light of the indefiniteness, the 

46.    (New) The seating arrangement of claim 45, wherein both the lower shell and the upper shell are substantially uninterrupted between the lateral outermost edges thereof (as shown in Figures 1a-16 of Schmitz).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636